Citation Nr: 1449910	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for GERD (claimed as hiatal hernia).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an intrauterine device (IUD) placement.

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file. 

In March 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2013, the RO issued a rating decision granting service connection for PTSD, which had previously been on appeal after being denied by the RO's March 2009 rating decision.  As the Veteran has appealed the initial evaluation assigned to this disability, this matter is before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2014, VA received a Form 21-22a from a private attorney which indicated that he represented the Veteran in the appeal before the Board.  In an Appellate Brief Presentation received in October 2014, the American Legion requested that the Board reject the private attorney's Form 21-22a on the basis that good cause has not been shown for a change in representation, in accordance with 38 C.F.R. § 20.1304.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Id.

The issues of entitlement to service connection for acid reflux and a sleep disorder have been raised a statement received from the Veteran in June 2014, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  GERD (claimed as hiatal hernia) and IBS had onset during active service.

2.  The Veteran underwent IUD placement in May 2007, at the VA Medical Center (VAMC) in Augusta, Georgia.
 
3.  The competent medical evidence shows that the Veteran does not have any additional disability as a result of the IUD placement; and the medical care provided to the Veteran did not involve carelessness, negligence, lack of proper skill, or error in judgment, or an event not reasonably foreseeable.








CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for an IUD placement have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of January 2009 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  

The Veteran's service treatment records are missing, and all efforts to obtain them have been unsuccessful.  A formal finding was issued in March 2009, and the Veteran was notified that her records were missing.  Where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of the claim.  

The Veteran's VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  

A VA medical opinion was obtained in December 2008, and the Veteran was afforded a VA examination in July 2013 to evaluate her claim for compensation under 38 U.S.C.A. § 1151.  Together, the opinion and examination are adequate for rating purposes because they contain a discussion of the pertinent medical history, as well as clinical findings, sufficient for the Board to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Service Connection

The Veteran seeks service connection for a hiatal hernia and IBS.  

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are unavailable, but she has competently and credibly testified that she was diagnosed with a hiatal hernia and IBS in service.  The post-service VA treatment records reflect diagnoses of hiatal hernia and IBS, but these diagnoses were not specifically linked to the Veteran's active service.  The Veteran has testified that the symptoms she currently experiences due to her hiatal hernia and IBS are the same as the symptoms she experienced in service.  

In July 2013, the Veteran underwent a VA examination to determine whether the current diagnoses of hiatal hernia and IBS are etiologically related to military service.

At the July 2013 VA examination, a VA examiner provided a diagnosis of gastroesophageal reflux disease (GERD).  The examiner then opined that the IBS and GERD (referred to as hiatal hernia) are at least as likely as not incurred in service.  The rationale was essentially that if it is accepted that the Veteran was diagnosed with a hiatal hernia and IBS in service, then the beginning of both the IBS and GERD  occurred during service.

There is no medical opinion to the contrary.  

The Veteran has provided credible evidence of a contemporaneous medical diagnosis of hiatal hernia and IBS during service.  The symptoms that she credibly and competently reports were initially manifested in service and diagnosed as hiatal hernia and IBS at that time, have supported a finding of a nexus between active service and  GERD and IBS by the VA examiner in July 2013.  Further, the Veteran credibly reports that the symptoms which initially manifested in service have been recurrent since then.  See Jandreau, supra.

Service connection for GERD and IBS is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of an IUD placement in May 2007, at the VA Medical Center (VAMC) in Augusta, Georgia.  

She avers that she sustained psychological trauma during this procedure for two reasons.  

First, she reports that she experienced extreme pain during the IUD placement.  Second, she reports that, shortly after procedure began, the "uterine sound" was dropped, causing the doctor and nurse to halt the procedure in order to locate a new one.  She avers that she was left alone with the male doctor, exposed and with a speculum inside of her, for 10-15 minutes before a new uterine sound could be located.  

The provisions of 38 U.S.C.A. § 1151 state that where any Veteran suffered an injury, or aggravation of an injury, as a result of VA hospitalization, medical, or surgical treatment, and such injury or aggravation results in additional disability or death, disability or death compensation and dependency and indemnity compensation shall be awarded in the same manner as if such disability, aggravation, or death were service- connected.  

It is required that the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical/surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

An opinion as to whether any additional disability is proximately caused by fault on the part of VA is a complex medical question.  

VA treatment records dated prior to the IUD placement procedure reflect diagnoses of depression, depressive disorder, and mood disorder secondary to medical condition.  

VA records dated in April 2007 show the Veteran was advised of different contraceptive methods and their respective side effects, benefits and contraindications.  The notes reveal that she elected to receive the Mirena IUD.  

VA clinical notes dated on May 1, 2007, reveal that the Veteran signed a consent form for placement of the Mirena IUD and subsequently underwent a procedure for insertion of that device that day.  The surgical notes indicate the IUD was inserted per protocol and there were no complications.

A VA primary care note shows that a one-week post-insertion follow-up evaluation in May 2007 revealed the Veteran had engaged in sexual activities; there were no complaints regarding the procedure; and the IUD was intact.  

A VA psychology treatment note dated in May 2007 shows the Veteran discussed her fears associated with an upcoming gynecology appointment.  The note indicates that she recently had received the IUD insertion and it appeared to have triggered trauma-related memories.  The Veteran indicated that she would feel more comfortable with a female provider for gynecological services and the VA psychologist encouraged her to call the gynecology clinic to inquire about the possibility of being assigned to a female provider.

A VA gynecological treatment note, dated in August 2007, shows the Veteran requested removal of the IUD and stated that she "did not want anything in her body."  The treatment records reveal that the VA gynecologist who had previously performed the insertion of the IUD also performed the procedure to remove the IUD.  The notes indicate that the IUD was removed without difficulties or complications, although there was minimal discomfort.

VA treatment records dated subsequent to the IUD placement procedure reflect the same diagnoses of depression, depressive disorder, and mood disorder secondary to medical condition, which were present prior to the procedure.  

In December 2008, an attending gynecologist at the Augusta VAMC provided a medical opinion that the Veteran received the degree of care expected of a reasonable health care provider, and no action or event occurred that would cause additional disability.  

While the December 2008 opinion adequately addressed whether the medical care provided to the Veteran in any way reflected carelessness, negligence, lack of proper skill, or error in judgment, it did not adequately address whether: 1) the Veteran actually has an additional psychiatric disability as a result of the IUD placement procedure, and if so, what the nature of that additional disability is; and 2) whether the additional psychiatric disability, if any, was due to an event not reasonably foreseeable.  The Board remanded the claim in March 2013 to obtain such an opinion.

The Veteran was provided with a VA psychiatric examination in July 2013.  After reviewing the file, interviewing the Veteran, and performing a battery of psychiatric tests, the examiner concluded that it is less likely than not that the Veteran suffered psychological trauma or developed a mental disorder as a result of the IUD insertion procedure.  

The VA examiner also provided diagnoses of PTSD, depressive disorder, NOS and alcohol dependence.  The examiner, a licensed clinical and forensic psychologist, determined that the PTSD was specifically due to the Veteran's reported military sexual trauma; and the depressive disorder, NOS and alcohol dependence were secondary to the PTSD diagnosis.  The examiner provided a full explanation and rationale in support of these findings.

The examiner's medical opinion is both competent and highly persuasive on whether the Veteran has an additional disability that was actually and proximately caused by her IUD placement.  The examiner carefully reviewed the documented and self-reported medical history of the Veteran.  His opinion was detailed and supported with a well-reasoned rationale that included specific clinical findings.  

There is no competent and probative evidence to the contrary.  That is, there is no competent medical evidence or opinion which indicates the Veteran has suffered additional disability that was actually and proximately caused by her IUD placement.  

There also is no competent and probative evidence that the medical care provided to the Veteran in any way reflected carelessness, negligence, lack of proper skill, or error in judgment, or an event not reasonably foreseeable.  

The only evidence offered in support of the Veteran's claim is her own statements.  While her contentions are acknowledged and have been given due consideration, she is not competent to provide medical opinions on whether an additional psychiatric disorder or other disability is present due to her IUD placement, in addition to whether such additional disability was proximately caused by fault on the part of VA in the placement of the IUD.  These are complex medical matters that require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

As the Veteran is not shown to have received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues, her lay statements are neither competent nor probative evidence supporting her claim.  See Davidson v. Shinseki, 581 F.3d (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The preponderance of the evidence is against the claim for compensation under the provisions of 38 U.S.C.A. § 1151 based on an IUD placement in May 2007; there is no doubt to be resolved; and compensation under the provisions of 38 U.S.C.A. § 1151 is denied. 


ORDER

Service connection for GERD is granted.

Service connection for IBS is granted.

Compensation under 38 U.S.C.A. § 1151 for residuals of an IUD placement is denied.


REMAND

In a July 2013 rating decision, the RO granted service connection for PTSD and assigned an initial noncompensable rating effective July 26, 2007 and a 70 percent rating from July 3, 2013.  

In August 2013, the Veteran expressed disagreement with the initial evaluation assigned for PTSD.  A statement of the case (SOC) has not been issued and the matter must be remanded for the originating agency to issue one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's claim for a higher initial evaluation for the service-connected PTSD.  Should the benefit sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, she must timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


